Exhibit 10.1 Form of Restricted Stock Unit Award Notice under the Jones Soda Co.
2011 Incentive Plan

 

JONES SODA CO.
2011 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTICE

Jones Soda Co. (the “Company”) hereby grants to you a Restricted Stock Unit
Award (the “Award”).  The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”) and in the
Restricted Stock Unit Award Agreement and the Jones Soda Co. 2011 Incentive Plan
(the “Plan”), which are incorporated into this Award Notice in their entirety.  
 


Participant:

 

Grant Date:

 

Number of Restricted Stock Units:

 

Vesting Schedule:

 

Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, the Award Notice, the Restricted Stock Unit Award Agreement and
the Plan.  You further acknowledge that as of the Grant Date, the Award Notice,
the Restricted Stock Unit Award Agreement and the Plan set forth the entire
understanding between you and the Company regarding the Award and supersede all
prior oral and written agreements on the subject.

JONES SODA CO.

__________________________________
By:____________________________
Title:____________________________

PARTICIPANT

_________________________________

[Name]

 

﻿

 

Attachments:
1.  Restricted Stock Unit Award Agreement


 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1 Form of Restricted Stock Unit Award Notice under the Jones Soda Co.
2011 Incentive Plan

 

JONES SODA CO.

2011 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), Jones Soda Co.
(the ”Company”) has granted you a Restricted Stock Unit Award (the “Award”)
under its 2011 Incentive Plan (the “Plan”) for the number of Restricted Stock
Units indicated in your Award Notice.  Capitalized terms not explicitly defined
in this Agreement but defined in the Plan have the same definitions as in the
Plan.

The details of the Award are as follows:

1.Vesting

The Award will vest and become payable according to the vesting schedule set
forth in the Award Notice (the “Vesting Schedule”).    One share of the
Company’s Common Stock will be issuable for each Restricted Stock Unit that
vests.  Restricted Stock Units that have vested and are no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Units.”  Restricted Stock Units that have not vested and remain subject to
forfeiture under the Vesting Schedule are referred to herein as “Unvested
Units.”  The Unvested Units will vest (and to the extent so vested cease to be
Unvested Units remaining subject to forfeiture) in accordance with the Vesting
Schedule (the Unvested and Vested Units are collectively referred to herein as
the “Units”).  As soon as practicable after Unvested Units become Vested Units,
but in no event later than forty-five days after vesting, the Company will
settle the Vested Units by issuing to you one share of the Company’s Common
Stock for each Vested Unit.

2.Termination of Service

Unless the Committee determines otherwise prior to your Termination of Service,
all Unvested Units will immediately be forfeited to the Company upon your
Termination of Service without payment of any consideration to you.

3.Consideration for Award

The Company acknowledges your payment of full consideration for the Award in the
form of services previously rendered and/or services to be rendered hereafter to
the Company (in either case, in an amount equal to no less than the aggregate
par value of the shares of the subject to the Award).

4.Securities Law Compliance

4.1You represent and warrant that you (a) have been furnished with a copy of the
Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Award, (b) have had the opportunity to ask questions and
receive answers concerning the information received about the Award and the
Company, and (c) have been given the



 

--------------------------------------------------------------------------------

 

opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.

4.2You hereby agree that you will in no event sell or distribute all or any part
of the shares of the Company’s Common Stock that you receive pursuant to
settlement of this Award (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration. 

4.3You confirm that you have been advised, prior to your receipt of the Award,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act.

4.4You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

5.Transfer Restrictions

Any sale, transfer, assignment, pledge, encumbrance, hypothecation, conveyance
in trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, whether voluntary or by operation of law, directly or
indirectly, of Units will be strictly prohibited and void.

6.No Rights as Shareholder

You will have no voting rights or rights to any cash dividend, or other rights
as a shareholder of the Company with respect to the Units, unless and until any
Shares have been issued to you upon settlement of any Vested Units pursuant to
Section 1 hereof.

7.Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares issued thereunder may be
complicated.  These tax consequences will depend, in part, on your specific
situation and may also depend on the resolution of currently uncertain tax law
and other variables not within the control of the Company.  You are aware that
you should consult a competent and independent tax advisor for a full
understanding of the specific tax consequences to you of receiving the Units and
receiving or disposing of the Shares.  Prior to executing this Agreement, you
either have consulted with a competent tax advisor independent of the Company to
obtain tax advice concerning the receipt of the Units and the receipt or
disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.







--------------------------------------------------------------------------------

 

8.Book Entry Registration of Shares

The Company may issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name in which case the applicable
restrictions will be noted in the records of the Company’s transfer agent and in
the book entry system.

9.Tax Withholding

You agree to make arrangements satisfactory to the Company for the payment of
any federal, state, local or foreign withholding tax obligations in connection
with this Award (e.g., at vesting and/or upon receipt of the Shares) and you
acknowledge that the Company may refuse to issue any Shares to you until you
satisfy such withholding tax obligations.    You may satisfy such withholding
obligation by any of the following means or a combination thereof:  (a)
tendering a cash payment to the Company, (b) having the Company withhold an
amount from any cash amount otherwise due or become due from the Company to you,
(c) having the Company withhold a number of shares of the Company’s Common Stock
that would otherwise become issuable under the Award (up to the employer’s
minimum tax withholding rate) or (d) surrendering to the Company already owned
shares of the Company’s Common Stock (up to the employer’s minimum required tax
withholding rate).  Notwithstanding the previous sentence, you acknowledge and
agree that the Company and any Related Company have the right to deduct from
payments of any kind otherwise due to you any federal, state or local taxes of
any kind required by law to be withheld with respect the Award.

10.General Provisions

10.1Assignment.  The Company may assign its rights under this Agreement at any
time, whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors, including, but not limited to, one
or more of the Company’s shareholders.

10.2No Waiver.  No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

10.3Undertaking.  You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Agreement.

10.4Agreement Is Entire Contract.  This Agreement and the Award Notice
constitute the entire contract between the parties hereto with regard to the
subject matter hereof and supersede all prior oral or written agreements on the
subject.  This Agreement is made pursuant to the provisions of the Plan and will
in all respects be construed in conformity with the express terms and provisions
of the Plan.

10.5 Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your





--------------------------------------------------------------------------------

 

legal representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Agreement and agreed in writing to join herein and be bound by the terms
and conditions hereof.

10.6 Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by you and the Company with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange or quotation system on which the Company’s
shares of Common Stock may be listed. No shares of Common Stock shall be issued
or transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

10.7 Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by you or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on you
and the Company.

10.8 Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

10.9 Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

10.10 Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company.

10.11 Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that, no such amendment shall adversely affect your
material rights under this Agreement without your consent.

10.12 Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 15 of the
Plan.

10.13 No Employment or Service Contract.  Nothing in this Agreement will affect
in any manner whatsoever the right or power of the Company, or a Related
Company, to terminate your employment or services on behalf of the Company, for
any reason, with or without Cause.





--------------------------------------------------------------------------------

 

10.14 Section 409A Compliance.  Payments made pursuant to this Agreement and the
Plan are intended to qualify for an exception from or comply with Section 409A
of the Code.  Notwithstanding any other provision in this Agreement and the Plan
to the contrary, the Company, to the extent it deems necessary or advisable in
its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify this Agreement and/or the Plan so that the Award
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representations that the Award
shall be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the Award.

10.15 Counterparts.  This Award Notice may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.

10.16 Governing Law.  To the extent not otherwise governed by the last of the
United States, this Agreement will be construed and administered in accordance
with and governed by the laws of the State of Washington without giving effect
to principles of conflicts of law.

 [Sections 11 and 12 are for non-U.S. employees:]

﻿

11.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. 

In accepting the Award, you acknowledge, understand and agree that (a) the Plan
is established voluntarily by the Company, it is discretionary in nature, and
may be amended, suspended or terminated by the Company at any time; (b) the
grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if  have been granted repeatedly in the past; (c) all
decisions with respect to future Award grants, if any, will be at the sole
discretion of the Company; (d) you are voluntarily participating in the Plan;
(e) the Award and any Shares acquired under the Plan are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company, and which is outside the scope of your service
contract, if any; (f) the Award and any Shares acquired under the Plan are not
intended to replace any compensation; (g) the Award and any Shares acquired
under the Plan are not part of normal or expected compensation for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Related Company; (h) the future value of the Award is unknown and cannot be
predicted with certainty; (i) no claim or entitlement to compensation or damages
shall arise from forfeiture of the Award resulting from your Termination of
Service by the Company or a Related Company (for any reason whatsoever and
whether or not in breach of local laws) and in consideration of the grant of the
Award to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company or any Related Company, waive your
ability, if any, to bring any such claim, and release the Company or any Related
Company from any such claim; if, notwithstanding the foregoing, any such claim
is allowed





--------------------------------------------------------------------------------

 

by a court of competent jurisdiction, then, by participating in the Plan, you
shall be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claims; (j) in the event of your Termination of Service (whether or not in
breach of local laws), your right to vest in the Award under the Plan, if any,
will terminate effective as of the date that you are no longer actively retained
and will not be extended by any notice period mandated under local law; and (k)
the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

12.Data Privacy. 

By entering into this Agreement and accepting the Award, you explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of any of your personal data that is necessary to facilitate the
implementation, administration and management of the Award and the Plan.    You
understand that the Company and any Related Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country  You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company.  You authorize the Company, and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company.  You understand, however, that refusing or withdrawing your consent
may affect your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact the Company.

﻿

﻿





--------------------------------------------------------------------------------